PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                 P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV
                           


                             

				
  		        REASONS FOR ALLOWANCE

1.	The following is an Examiner’s statement for reasons for allowance: 

2.	Claims 1-9 & 11-23 are considered allowable since when reading the claims in light of the 

specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 

1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in 

combination disclose or suggest the combination of limitations specified in the independent claims.

3.	The limitations recited in independent claim 1    “A system to facilitate creation of 

an industrial asset item, comprising: a design experience data store containing electronic re-

cords associated with prior industrial asset item designs; and a deep learning model platform, 

coupled to the design experience data store, including: a communication port to receive con-

straint and load information from a designer device, and a deep learning model computer 

processor coupled to the communication port and adapted to automatically and generatively 

create boundaries and geometries, using a deep learning model associated with an additive 

manufacturing process, for the industrial asset item based on the prior industrial asset item 

designs and the received constraint and load information, wherein the automatically and ge-

neratively created boundaries and geometries are associated with a generative model for the 

industrial asset item.73 SAS 100016US Attorney Docket No.: 094926-1044641”

4.	The limitations recited in independent claim 18   “A computer-implemented method 

to facilitate creation of an industrial asset item, comprising: 4Application No.: 15/364,924 Amendment and Response to June 30, 2020 Non-Final Office Action receiving, at a search platform 

from a designer device, a search of a generative model repository; executing a search of the 

generative model repository to identify a starting seed shape for the industrial asset item; re-

ceiving, at a deep learning model platform, the starting seed shape along with constraint and 

load information from the designer device; automatically and generatively creating bounda-

ries and geometries, by the deep learning model platform using a deep learning model associ-

ated with an additive manufacturing process, for the industrial asset item based on the prior  

industrial asset item designs and the received constraint and load information; receiving de-

sign adjustments at the deep learning model platform from the designer device; executing an 

optimization process based on the received design adjustments, execute an optimization pro-

cess; executing, at a physics model platform, a validation process on at least one intermediate 

industrial asset design based on received the boundaries and geometries; receiving, at an addi-

tive manufacturing printer, a final industrial asset design based on the automatically and gene-

ratively created boundaries and geometries; and creating, by the additive manufacturing printer, 

the industrial asset item.”                                                                                                                                                           P201806494US0132 of 36
5.	When taken in context the claims as a whole was/were not uncovered in the prior art i.e., the 

dependent claims are allowed as they depend upon an allowable independent claim.

6.	Any comments considered necessary by applicant must be submitted no later than the payment 

of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such sub-

mission should be clearly labeled “Comments regarding Statement of Reasons for Allowance.”



                                  Correspondence Information

7.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 5:00 

a.m. and 6:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile transmission (571) 273-3686 

or email michael.holmesb@uspto.gov. If you need to send an Official facsimile transmission, please 

send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervi-

sor (SPE), Lo Ann J., may be reached at (571) 272-9767. Hand-delivered responses should be deliver-

ed to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexan-

dria, VA 22313), located on the first floor of the south side of the Randolph Building. Finally, infor-

mation regarding the status of an application may be obtained from the Patent Application Information 

Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from 

either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

you have any questions on access to the Private PAIR system, contact the Electronic Business Center 

(EBC) toll-free @ 1-866-217-9197.
                                                  Michael B. Holmes
                                                                                  Primary Examiner
                                                                                Artificial Intelligence
                                                                                     Art Unit 2126
                                                          United States Department of Commerce
                                                                        Patent & Trademark Office

Thursday, March 11, 2021
                MBH            
                                     /MICHAEL B HOLMES/                                      Primary Examiner, Art Unit 2126